BLATCHFORD, District Judge.
I concur with the register, that the creditor, John Bigelow, is, under his proof of debt, entitled to dividends out of the several assets of the individual bankrupts.
The register also submitted to the court a bill, which had been presented to the as-signee by counsel for the bankrupts, for services in attending on the return of the order to show cause, and successfully resisting two of the grounds on which the adjudication of bankruptcy was sought, and also for services in preparing the inventories and schedules required, under the order of adjudication of bankruptcy, to be prepared and filed by the bankrupts.
BLATCHFORD, District Judge. I do not think the bill is a charge against the estate of the bankrupts in the hands of the as-signee.